NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

RODNEY SHIELDS,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-437
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 20, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Sarasota County; Charles E. Roberts,
Judge.

Rodney Shields, pro se.


PER CURIAM.

             Affirmed. See Shields v. State, 184 So. 3d 531 (Fla. 2d DCA 2015) (table

decision); Shields v. State, 129 So. 3d 371 (Fla. 2d DCA 2013) (table decision); Harris

v. State, 777 So. 2d 994 (Fla. 2d DCA 2000).



KHOUZAM, MORRIS, and ATKINSON, JJ., Concur.